Exhibit 10.1

Consulting Agreement

This Business Consulting Agreement is entered into on October 30, 2009 by
General Automotive Company, Inc. (“Company”) and Byrd Financial Group, LLC.
(“Consultant”)

 

  1. Company is a publicly traded automotive importer and parts supplier, and
Consultant is a business consulting firm, specializing in capital formation
strategies, strategic growth initiatives, and merger and acquisition
consultation.

 

  2. Company desires to engage Consultant as a business consultant, in the above
areas, and Consultant accepts such terms as follows. This Agreement shall be for
a period of 12 months from the date hereof.

 

  3. Consultant will advise Company in the specific areas listed above.
Consultant is not an investment banker or broker, however, Consultant will
assist the Company in it capital formation strategies. Consultant will not be
compensated in any way as a result of any capital raise efforts. Consultant does
not represent that it can raise capital for Company, and this agreement is not
conditioned upon same.

 

  4. In lieu of cash compensation, Company shall pay for the services of
Consultant through the issuance of 4,000,000 shares of restricted common stock
of Company. Said shares shall be issued in full immediately, and are deemed to
be fully vested and earned upon the execution hereof. Consultant may assign all
or a portion of these shares as it deems appropriate. Consultant intends to
devote up to 15 hours per week on behalf of Company. Said work may be in phone,
in person, or otherwise, and Consultant will not have any specific hours of work
in this regard.

 

  5. This Agreement may be terminated at any time, for any reason, by the
Company, however, termination shall not effect the shares that are issued to
Consultant.

 



--------------------------------------------------------------------------------

  6. Consultant agrees to act in the best interest of the Company at all times,
maintain confidentiality of any and all information that comes into his
possession unless otherwise authorized, to use his best efforts to further the
business interests of the Company during the term of this Agreement in
accordance with the terms hereof. The parties agree that Consultant shall not
receive any material non-public information from Company at either time, nor
shall it, or any of its officers or employees be considered an affiliate or
insider. Rather, the efforts of Consultant shall be limited strictly to the
specific matters and areas referenced above, and shall not involve general
management or business issues.

 

  7. This Agreement is entered into in Orlando, Florida and enforceable under
Florida Law.

Wherefore the parties have executed this Agreement this 30th day of October,
2009.

 

General Automotive Company, Inc.     By:  

/s/ Dan Valladao

   

/s/ Jim Byrd

  Dan Valladao, CEO     Jim Byrd, for Byrd Financial Group, LLC